DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly

pointing out and distinctly claiming the subject matter which the inventor or a joint inventor

regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly

claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being 

indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

or a joint inventor, or for pre-AlA the applicant regards as the invention.

In claim 1, line 3, there is no antecedent basis for “The portion of the fabric” and “the abdominals of the 

garment wearer”. In claim 1, line 6, the term “sufficient” renders the claim indefinite since it is not clear 

as to what a “Sufficient amount” of a elastomeric coating and flocking fibers to provide the claimed 

compression would include to provide the desired compression. Applicant would need to provide the 

amount of elastomer material to provide the necessary compressive qualities. In claim 1, applicants 

preamble claims a “shape wear garment” but no specific garment



the garment portion that lies over the abdominal region of the garment wearer.

In claim 7, the preamble claims a “Flocked shape wear garment”. However, the body of the claim does 

not include any structure to define the “shape wear garment”.

In claim 7, lines 3-4, there is no antecedent basis for “The portion of the fabric configured to cover the 

inner thighs and/or the outer thighs of the garment wearer”. Applicant needs to claim the garment 

structure with the thigh portions and the garment including the elastomeric coating itself. In claim 7, 

lines 6-7, the term “Sufficient” renders the claim indefinite for the same reasons as discussed above in 

regard to claim 1.

In claim 12, the preamble claims a shape wear garment. However, no shape wear garment structure has 

been claimed in the body of the claim. In claim 12, lines 3-4, the claim claims a “tummy covering 

portion”. However, the location and relationship between the tummy covering portion and the garment 

is not clear since no specific garment structure has been claimed.

It is also not clear as to what structure the “pair of lateral portions extending laterally therefrom” 

includes or where the structure is located in regard to the garment structure that has not been properly 

claimed.

The location of the bifurcation and as a “cut out portion” is not clear especially in regard to the garment 

structure that has not been properly claimed.


In claim 13, there is no antecedent basis for “The adjacent hip of the wearer”. It is also not clear as to 

how the “cutout portion expands progressively” or as to what “progressively expands” means or 

includes in regard to applicant’s invention.

IN regard to claim 14, it is not clear as to what the lateral portions and bifurcations defining cut outs 

incudes in regard to its structure.

In claim 15 it is not clear as to what structure the “superior and inferior edges” include. In claim 16, line 

2, it is not clear as to what the “minimal distance" incudes or why it is a “minimal distance”. It is also not 

clear as to what "The tummy’ refers to since the specific garment structure has not been claimed that 

would include the “Tummy”.

The superior and inferior edges as being over the tummy as claimed in clams 16 and 17 are not clear 

since the garment structure and the “tummy” on a specific garment has not been claimed as previously 

discussed above.

In claim 18, lines 2-3, “The lateral direction” in regard to the garment structure itself has not been 

clearly claimed.

As previously discussed above, the superior and inferior edges of the flocked portion of claim 20 is not 

clear. IN claim 19, line 1 the dependency of claim 19 is incorrect as being to claim 28 that does not 

exist. Therefore it is not clear as to what claim 19 depends from. However, it appears that it may be a 

typographical error and claim 19 may depend from claim 18.    For examination purposes claim 19 will 

be considered as depending from claim 18.

However, the claims, as best understood, have been examined on their merits. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the 

rejections under this section made in this Office action:

A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use,

on sale or otherwise available to the public before the effective filing date of the claimed

invention.

Claims 1,3,5, 7,9 and11 are rejected under 35 U.S.C. 102a1 as being anticipated by Bauer (DE 19942996 

A1).

 In regard to claim 1 Bauer discloses a flocked shapewear garment comprising a fabric 3 with an 

elastomeric coating 16 on at least the portion of the fabric that is configured to cover the abdominals at 

15 with the flocked fibers 14 embedded in the elastomeric coating and to provide compression to the 

abdominal area of the garment wearer. (See Bauer figures 4 and 5 and col. 3, lines 59 —col. 4, line 2). 

The fabric comprises an elastomer fiber 16 as broadly claimed. The garment incudes spandex as claimed 

and wherein the elastomeric coating incudes silicone. Figure 6 discloses the flocked coating covering the 

hip area 17 as claimed in claim 7 and wherein it includes the elastomer as previously discussed above as 

now claimed in claim 9 and the silicone as claimed in claim 11.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all

obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed

invention is not identically disclosed as set forth in section 102 of this title, if the differences

between the claimed invention and the prior art are such that the claimed invention as a whole

would have been obvious before the effective filing date of the claimed invention to a person

having ordinary skill in the art to which the claimed invention pertains. Patentability shall not

be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer (DE 19942996) in view of 
Vitarana (WO 2011045655). Bauer discloses the undergarment substantially as claimed except for the 


with an elastomeric coating applied to the garment in an X pattern as seen in figure 17 and in paras. 

0051-0052). 

Accordingly it would have been obvious to one having ordinary skill in the art at the time 

the invention was made to modify the garment of Bauer with the teaching of Vitarana to include the 

elastomeric coating onto the garment in an X pattern for the desired amount of coating application and 

to provide ventilation areas within the coating so that the wearer skin can still breathe.



Claims 2,4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of common knowledge.

 Bauer discloses the undergarment substantially as claimed except for the garment fabric as being of the 

claimed amounts of nylon and spandex materials.

 Bauer discloses the undergarment of spandex but 

does not specifically state the amounts of fiber contents as claimed. It is well known in the art to 

construct undergarments of the claimed nylon and spandex materials in the claimed amounts to provide 

the adequate amount of stretching and compression in the garment onto the body of the wearer. It is


well Known in lower torso support briefs and girdles to use 20-40 percent spandex within a nylon fabric 

base to provide the non-absorbency and compression as necessary in such support garments.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of U.S. Patent No. 9179713. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims claim the same  shapewear garment for control of an abdominal region with the  elastomeric coating with flocked fibers embedded in the elastomeric coating as claims in claims 1-20..




Claims 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 

U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlIA), 2nd paragraph, set forth in this Office action as well as to 

overcome the double patenting  rejection.

None of the cited references, alone or in combination, disclose the specific pattern of flocked portion as 

being at least one of a lateral portions having at least one bifurcation with a cut out portion as claimed 

.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be 

directed to GLORIA HALE whose telephone number is (571)272-4984. 

The examiner can normally be reached on Mon.-Thurs..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GLORIA M HALE/Primary Examiner, Art Unit 3732